PER CURIAM
Petitioners seek judicial review of the Public Employes’ Retirement Board’s order on reconsideration, which cancelled their disability retirement allowances. ORS 237.195(1).
Petitioners argue at length about the meaning of the disability retirement allowance statutes, ORS 237.171 et seq. However, under the express findings PERB made, the cancellation of petitioners’ allowances is required by the statutes even as petitioners argue they should be interpreted. They do not challenge the findings.
Affirmed.